DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph to indicate that the parent application has issued as a patent.  Suggested language would be --This application is a continuation of U.S. patent application No. 15/571,617, filed November 3, 2017, now U.S. Patent No. 10,697,023, which is…--.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1 and 11 
Further, the judicial exception is not integrated into a practical application.  Claim 1 does not recite any additional elements, while claim 12 merely recites a processor and a memory storing processor-executable instructions. The processor and memory are recited at a high level of generality (i.e., as a generic processor and memory performing generic computer functions of storing and processing data and performing calculations) such that they amount to no more than mere instructions to apply the judicial exception 
Similarly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed supra, claim 1 fails to recite any additional elements beyond the abstract idea, while claim 11 merely recites a generic processor and memory that amounts to no more than mere instructions to apply the judicial exception using generic computer components.  This cannot provide an inventive concept and so the claims are not patent eligible.  The same is true for the dependent claims.  These claims merely specify what the calculated values comprise, how the values are calculated, or what the input data is.  They do not recite any limitations that take the judicial exception out of the mathematical concepts or mental processes groupings of abstract ideas; nor do they recite any limitations that integrate the abstract idea into a practical application or that impose any meaningful limits on practicing the abstract idea; nor do they recite any additional elements beyond 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,697,023.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness; the claims of the issued patent anticipate or render obvious the present claims.  The claims of the issued patent recite each of the limitations of claims 1-10 of the present application (as well as reciting an additional step); further, while the claims of the issued patent do not expressly recite a processor and memory as recited by claims 11-20 of the present application, the claims of the issued patent recite each of the other limitations of claims 11-20 of the present application (as well as reciting an additional step), and including a processor and memory would have been an obvious modification to one of ordinary skill before the effective filing date of the claimed invention.  It is taken herein that using a generic processor and memory in such .

Subject Matter Allowable Over Prior Art
Claims 1-20 are not anticipated or rendered obvious by the prior art of record.  The two Torres-Roca references cited in the IDS filed 01 July 2020 teach determining a radiosensitivity index of a tumor based upon expression levels of signature genes and selecting a treatment regimen for the subject based upon the radiosensitivity index.  They do not teach deriving a subject-specific variable based upon the radiosensitivity index, obtaining a genomic adjusted radiation dose effect value that is predictive of tumor recurrence after treatment, or determining a radiation dose based upon the subject-specific variable and the genomic adjusted radiation dose effect value.  Theodorescu et al., Ince, Azria, Weibrecht et al., Ribbing et al., and Speers et al. (each cited in the IDS filed 01 July 2020) all teach determining/predicting patient-specific sensitivity or response to radiation therapy based upon biological samples, but do not teach determining each of the values recited by the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791